Mr. Chief Justice CatoN delivered the opinion of the Court. Admitting that it was necessary for the plaintiff to show in the declaration that the defendant did the act willfully and maliciously, in order to maintain the action, we think these averments amount to that. The language of the declaration is, “contriving, and wrongfully and unjustly intending, to injure the plaintiff, and to deprive him of the benefit of his said judgment,” etc. Now if this be true, he acted both maliciously and willfully. If he accepted this bond for the purpose, wrongfully and unjustly, of depriving the plaintiff of his rights, this was the very essence of malice. And such is the substance of this averment. We think the demurrer should have been overruled. The judgment is reversed, and the cause remanded, with leave to the defendant to plead. Judgment reversed, and cause remcmded.